Citation Nr: 0606372	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an immune system 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The issue of entitlement to service connection for 
post-traumatic stress disorder is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDING OF FACT

The competent evidence of record does not show a current 
diagnosis of a weakened immune system or other immune system 
disability.


CONCLUSION OF LAW

A disability of the immune system was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by a letter dated in December 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, in correspondence dated in September 2004, the 
RO stated, "[i]f there is any other evidence or information 
that you think will support your claim, please let us know.  
If the information or evidence is in your possession, please 
send it to us."  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records.  In 
response to the December 2002 duty to assist letter, the 
veteran provided no information regarding current treatment 
or evaluation of his immune system.  In April 2004, he 
indicated he had no additional evidence to support his claim.  
VA examination is not warranted in this case, because the 
veteran has yet to provide competent evidence of a currently 
diagnosed disability of the immune system.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In this case, the record does not contain competent medical 
evidence of a current diagnosis of an immune system 
disability.  In fact, the claims file is entirely devoid of 
any competent medical evidence dated post-service.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of a 
weakened immune system or other immune system disorder, 
service connection is not warranted.

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran testified in 
December 2005 that his treating physician had diagnosed a 
weak immune system, but the veteran did not provide 
information or evidence that would assist in obtaining 
evidence from this physician.  No evidence was received 
within 30 days of the December 2005 hearing, despite the 
record remaining open during that period for the receipt of 
additional evidence.  The veteran's unsubstantiated testimony 
of his doctor's statement is insufficient for establishing a 
current diagnosed disability, as a layperson's account of 
what a physician purportedly told him does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (noting laypersons cannot render opinions 
requiring medical expertise).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As there is no current diagnosis 
of an immune system disability, the preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Service connection for an immune system disorder is denied.


REMAND

In December 2005, the veteran appeared at the Columbia RO and 
testified at a personal hearing before the Board.  A 
transcript of the hearing is of record.  Testimony adduced at 
the hearing established additional details with regard to the 
veteran's claimed stressors that he contends caused his 
currently diagnosed post-traumatic stress disorder (PTSD).  
While not complete, the Board believes the information 
provided is adequate to allow further development of the PTSD 
claim for stressor verification.
 
Accordingly, this case is remanded for the following actions:

1.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran must be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to 
have experienced, and he must be asked 
to be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He must be further advised that failure 
to respond may result in adverse action.

2.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
must be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, to include, 
but not limited to, the following:

For the period of time from February 1966 
to October 1966, was the veteran's 
engineering battalion attached to an 
infantry division, presumably the 25th 
Infantry Division, that experienced 
documented fatalities in or around the 
area of Ku Chi?  Specifically,

(a) was a second lieutenant killed in an 
incident between February and April 1966?

(b) were two sergeants killed in an 
incident between May and July 1966?

(c) did members of an infantry platoon 
sustain fatalities from an attack 
initiated by enemy forces in the town of 
Tay Ninh from August to September 1966?

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO should accept the veteran's lay 
testimony -- in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service -- as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the veteran "engaged in combat with 
the enemy," the RO must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of the 
verified stressors, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a verified 
in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  
The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


